Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT

                                   No. 04-13-00283-CR

                                Mark Anthony FLORES,
                                      Appellant

                                           v.
                                       The State of
                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CR-8783
                         Honorable Sid L. Harle, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED February 26, 2014.


                                             _____________________________
                                             Sandee Bryan Marion, Justice